Citation Nr: 1502216	
Decision Date: 01/15/15    Archive Date: 01/27/15

DOCKET NO. 10-16 868	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUE

Entitlement to service connection for skin cancer, to include as due to herbicide exposure.


REPRESENTATION

Veteran represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

C. Wendell, Associate Counsel






INTRODUCTION

The Veteran served on active duty from August 1961 to August 1965.

This matter is before the Board of Veterans' Appeals (Board) on appeal from an August 2009 rating decision issued by the Department of Veterans Affairs (VA) Regional Office (RO) in Waco, Texas. In that decision, the RO denied service connection for skin cancer, to include as due to herbicide exposure.

In his April 2010 substantive appeal, the Veteran indicated he wanted a video hearing, but in September 2010, the Veteran contacted the RO and requested that his hearing be cancelled. In a subsequent July 2013 substantive appeal, the Veteran requested an in-person hearing in Washington, D.C., but noted that he wanted a hearing without his presence. The Veteran's representative reiterated this request in a July 2013 statement. The representative then filed another statement in October 2013 arguing that the Veteran never received his video conference hearing.

Concerning the request for a videoconference hearing, the Veteran properly withdrew his request in September 2010. Turning to the July 2013 request from the Veteran for a hearing in Washington, D.C., the Board advised the Veteran in its December 2013 remand that applicable regulations stipulate that if a Board hearing is requested, it is contemplated that the appellant and witnesses, if any, will be present. See 38 C F R § 20.700. The Veteran was informed that in order for a request for a hearing in which the representative alone presents argument to be granted, good cause must first be shown. The Board then denied the Veteran's request, as good cause had not been shown. Since that decision, no further requests for a hearing have been received and no attempts by the Veteran or his representative to show good cause have been made. Therefore, the Board finds there is no outstanding request for a hearing before a Member of the Board, and will therefore proceed to adjudicate the claim on the merits.

The Board remanded the issues on appeal for additional development in December 2013. The requested records having been obtained, or sufficient efforts having been made to obtain them, the Board finds that the directives have been substantially complied with and the matter again is before the Board. See Stegall v. West, 11 Vet. App. 268, 271 (1998).

The Board has reviewed the electronic records maintained in both Virtual VA and the Veterans Benefits Management System (VBMS) to ensure consideration of the totality of the evidence.

This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c). 38 U.S.C.A. § 7107(a)(2) (West 2014).


FINDING OF FACT

Skin cancer is not shown to be causally or etiologically related to an in-service event, injury or disease, or to be medically associated with herbicide exposure.


CONCLUSION OF LAW

The criteria for service connection for skin cancer have not been met. 38 U.S.C.A. §§ 1101, 1112, 1113, 1116, 1137, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.303, 3.307, 3.309 (2014).


REASONS AND BASES FOR FINDING AND CONCLUSION

I. Veterans Claims Assistance Act of 2000 (VCAA)

VA has met all statutory and regulatory notice and duty to assist provisions with respect to the Veteran's claim. 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) (2013).



A. Duty to Notify

Upon receipt of a complete or substantially complete application for benefits, VA is required to notify the Veteran and his representative, if any, of any information and medical or lay evidence that is necessary to substantiate the claim, the evidence VA will obtain on the Veteran's behalf, and the evidence the Veteran is expected to provide. 38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b); Quartuccio v. Principi, 16 Vet. App. 183 (2002). VCAA notice requirements apply to all five elements of a service connection claim: (1) veteran status; (2) existence of a disability; (3) a connection between the Veteran's service and the disability; (4) degree of disability; and (5) effective date of the disability. Dingess/Hartman v. Nicholson, 19 Vet. App. 473, 486 (2006). The notice must be provided to the Veteran prior to the initial adjudication of his claim. Pelegrini v. Principi, 18 Vet. App. 112 (2004). 

VA issued a VCAA letter in November 2008, prior to the initial unfavorable adjudication in August 2009. This letter advised the Veteran of what evidence was necessary to substantiate his claim, the evidence VA would obtain, the evidence the Veteran must provide, and how disability rating and effective date are determined. As the letter contained all of the necessary information listed above, the Board finds VA has met its duty to notify.

B. Duty to Assist

The duty to assist includes assisting the claimant in the procurement of relevant records. 38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159(c). In January 2014 VA requested the Veteran's VA treatment records from 1965 to 1966 from Big Spring VA Medical Center. In an October 2014 report of contact, VA noted that the 1965 and 1966 records from Big Spring VA Medical Center had been destroyed, thus indicating that further attempts to obtain the records would be futile. 38 C.F.R. § 3.159(c)(2). In September 2014 correspondence, VA informed the Veteran of the federal records they attempted to obtain, the efforts made to obtain them, further actions VA was going to take on the claim, and that the Veteran was ultimately responsible for submitting the records. 38 C.F.R. § 3.159(e). Thus, VA made adequate attempts to obtain the records, and provided sufficient notice of their inability to do so to the Veteran. 38 C.F.R. § 3.159(c)(2), (e). All other VA and service treatment records have been associated with the claims file. All identified or submitted private treatment records have been associated with the claims file as well. No other relevant records have been identified and are outstanding. As such, VA has satisfied its duty to assist with the procurement of relevant records. 

The duty to assist also includes providing a medical examination or obtaining a medical opinion when necessary to make a decision on a claim, as defined by law. See 38 C.F.R. § 3.159(c)(4). In determining whether the duty to assist requires that a VA medical examination be provided or medical opinion obtained with respect to a veteran's claim for benefits, there are four factors for consideration. These four factors are: (1) whether there is competent evidence of a current disability or persistent or recurrent symptoms of a disability; (2) whether there is evidence establishing that an event, injury, or disease occurred in service, or evidence establishing certain diseases manifesting during an applicable presumption period; (3) whether there is an indication that the disability or symptoms may be associated with the veteran's service or with another service-connected disability; and (4) whether there otherwise is sufficient competent medical evidence of record to make a decision on the claim. 38 U.S.C. § 5103A(d); 38 C.F.R. § 3.159(c)(4). 

In this case, VA's duty to provide an examination was not triggered. While the Veteran does have a current diagnosis of skin cancer, there is no evidence establishing an in-service event, injury, or disease. The Veteran has indicated that he was treated for lesions in service and has had them ever since. However, the Veteran's August 1961, April 1964, and July 1965 in-service medical examinations note no skin cancer, the Veteran reported no skin cancer symptoms, and service treatment records otherwise contain no diagnoses of skin cancer or complaints of associated symptoms. The Veteran was noted on entry and separation as having burn scars and skin pigmentation issues, but these were at no point attributed to skin cancer. The Veteran was also noted to have a rash on his face in service, but this was diagnosed as tinea versicolor. There are no medical records reflecting treatment for skin cancer in the year following the Veteran's separation from service, with the first indication of treatment occurring in December 1978, far removed from his August 1965 separation.
The Veteran has also stated that his skin cancer is related to herbicide exposure in service, specifically indicating that he sprayed defoliant and was present while it was being sprayed on the perimeters of bases in Cuba and Puerto Rico. However, there is no evidence from the Veteran's service or personnel records that his duties involved spraying defoliant; nor is there evidence that herbicides were used in Cuba or Puerto Rico during the time period at issue. Service treatment records do not indicate that the Veteran was at any point exposed to chemicals of any kind. The Veteran was assigned to a mobile construction battalion while in service, which is not an occupational specialty which would involve exposure to herbicides specifically or chemicals generally. Finally, he is not competent to state that the any defoliants used were herbicides for VA purposes, as an "herbicide agent" includes the chemicals 2,4-D; 2,4,5-T and its contaminant TCCD; cacodylic acid; and picloram. See 38 C.F.R. § 3.307(a)(6)(i). As there is no evidence of exposure to herbicides or other chemicals or of skin cancer either in service or within the first post-service year, VA did not have an obligation to provide an examination as there is no evidence establishing an in-service event, injury or disease. 

Since VA has obtained all relevant identified records and the duty to provide an examination was not triggered, its duty to assist in this case is satisfied.

II. Service Connection

Generally, to establish service connection a Veteran must show: "(1) the existence of a present disability; (2) in-service incurrence or aggravation of a disease or injury; and (3) a causal relationship between the present disability and the disease or injury incurred or aggravated during service." Davidson v. Shinseki, 581 F.3d 1313, 1315-16 (Fed. Cir. 2009); Shedden v. Principi, 381 F.3d 1163, 1167 (Fed. Cir. 2004). Service connection may also be granted for any injury or disease diagnosed after discharge, when all the evidence, including that pertinent to service, establishes that the disease or injury was incurred in service. 38 C.F.R. § 3.303(d). 

Service connection may also be established for a current disability on the basis of a presumption that certain chronic diseases, to include cancer, manifesting themselves to a certain degree within a certain time after service must have had their onset in service. 38 U.S.C.A. §§ 1112, 1113, 1137; 38 C.F.R. §§ 3.303, 3.304, 3.307, 3.309(a). For cancer, the disease must have manifested to a degree of 10 percent or more within one year of service. 38 C.F.R. § 3.307(a)(3).

If there is no manifestation within one year of service, service connection for a recognized chronic disease can still be established through continuity of symptomatology. 38 C.F.R. § 3.303(b), 3,309; Walker v. Shinseki, 708 F.3d 1331 (2013). Continuity of symptomatology requires that the chronic disease have manifested in service. 38 C.F.R. § 3.303(b). In-service manifestation means a combination of manifestations sufficient to identify the disease entity, and sufficient observation to establish chronicity at the time, as distinguished from merely isolated findings. Id.

Finally, service connection can be established based on herbicide exposure. 38 C.F.R. § 3.307(a)(6). For VA purposes, an "herbicide agent" includes the chemicals 2,4-D; 2,4,5-T and its contaminant TCCD; cacodylic acid; and picloram. 38 C.F.R. § 3.307(a)(6)(i). For the purposes of determining herbicide exposure, a veteran who served in qualifying locations is presumed to have been exposed to  an herbicide agent. 38 C.F.R. § 3.307(a)(6)(iii). If the veteran is presumed to have been exposed to herbicides, the veteran is entitled to a presumption of service connection for certain disorders. See 38 C.F.R. § 3.309(e). This presumption is specifically limited to those diseases listed. Id. 

VA is required to give due consideration to all pertinent medical and lay evidence in evaluating a claim for disability benefits. 38 U.S.C.A. § 1154(a). Lay evidence can be competent and sufficient to establish a diagnosis of a condition when (1) a layperson is competent to identify the medical condition, (2) the layperson is reporting a contemporaneous medical diagnosis, or (3) lay testimony describing symptoms at the time supports a later diagnosis by a medical professional. Jandreau v. Nicholson, 492 F.3d 1372, 1377 (Fed. Cir. 2007). 

Lay evidence cannot be determined to be not credible merely because it is unaccompanied by contemporaneous medical evidence. Buchanan v. Nicholson, 451 F.3d 1331, 1336-37 (Fed. Cir. 2006). However, the lack of contemporaneous medical evidence can be considered and weighed against a Veteran's lay statements. Id. Further, a negative inference may be drawn from the absence of complaints or treatment for an extended period. See Maxson v. West, 12 Vet. App. 453, 459 (1999), aff'd sub nom. Maxson v. Gober, 230 F.3d 1330, 1333 (Fed. Cir. 2000).

The Veteran contends that he is entitled to service connection for skin cancer, to include as due to herbicide exposure. The Board finds that service connection for skin cancer is not warranted on a direct or presumptive basis. First, service connection is not warranted on a direct basis. The first element of direct service connection is a current disability. 38 C.F.R. § 3.303. As the Veteran has a current diagnosis of skin cancer, the first element is satisfied.

With respect to the second element, the preponderance of the evidence is against a finding that there was an in-service injury, event, or disease. The Veteran has asserted that he was treated for skin cancer lesions in service. However, his service treatment records are silent for a diagnosis of skin cancer while he was in service and are silent for any complaints of symptoms associated with skin cancer. The Veteran's July 1965 separation examination notes burn scars and pigmentation issues, but no indication of lesions consistent with skin cancer or a diagnosis of skin cancer. The August 1961 and April 1964 medical examinations are also silent for notations concerning skin cancer or its symptoms, and the April 1964 report of medical history reflects no complaints of skin problems. The Board notes that all three medical examinations note burn scars and pigmentation issues. However, these notations are consistent from the August 1961 entrance examination to the July 1965 separation examination, and therefore are not indicative of new skin problems incurred in service. Additionally, while the Veteran was noted to have a rash on his face in December 1962, this was diagnosed as tinea versicolor. Thus, there is no medical evidence showing that the Veteran was treated for lesions while in service, which directly undermines his statements to that effect.

The Veteran has also argued that he was exposed to chemicals, specifically herbicides, while in service and that this exposure caused his skin cancer. However, there is no evidence in the Veteran's service treatment or personnel records that he was exposed to herbicides. Service treatment records are silent for any complaints of exposure to herbicides, or chemicals generally, or complaints of any injuries related to chemical exposure. The Veteran has stated that he was assigned to naval construction, and his personnel records note that he was primarily assigned to a mobile construction battalion, which is not an occupational specialty that would involve exposure to herbicides. Further, there is no evidence in the claims file of use of herbicides on bases located in either Cuba or Puerto Rico, and there is no evidence that the Veteran at any point served in a location which would entitle him to presumptive exposure.

Finally, the Veteran is not competent to state that any chemicals he was exposed to constituted herbicides for VA purposes. As stated above, an "herbicide agent" includes the chemicals 2,4-D; 2,4,5-T and its contaminant TCCD; cacodylic acid; and picloram. 38 C.F.R. § 3.307(a)(6)(i). The Veteran is not competent to state that any chemicals he was exposed to contained these requisite elements, and there is no other evidence of record showing that he was exposed to herbicides contained these elements. Therefore, based on the competent and credible lay and medical evidence of record, the Board finds that the preponderance of the evidence is against a finding of an in-service event, injury or disease.

Moreover, the preponderance of the evidence is against a finding of a nexus between the Veteran's skin cancer and his active duty service. The Veteran has indicated that he has had skin cancer ever since service and that it is related to his herbicide exposure in service. While the Veteran is competent to report lay observable symptoms, such as skin lesions, he is not competent to state that his skin cancer is causally related to his active duty service or herbicide exposure, as to do so requires medical expertise. Jandreau, 492 F.3d at 1377.

Further, the statements concerning persistent symptoms are in conflict with the medical evidence of record. The earliest medical record noting treatment for skin cancer is from December 1978, which is approximately 13 years after his separation from service. While such gaps in time without treatment or complaints are not dispositive of the issue of nexus, the 13 year gap without treatment or complaint in this case weighs heavily against the Veteran's statements attesting to persistent symptoms since service and undermines their credibility, rendering them of limited probative value. Maxson, 230 F.3d at 1333.

Turning to the medical evidence, the Veteran provided a private medical opinion indicating that the Veteran's skin cancer lesions are consistent with chemical exposure based on their distribution on the Veteran's body. However, an opinion based on an inaccurate factual premise has no probative value. Reonal v. Brown, 5 Vet. App. 458, 460-61 (1993). As detailed above, there is no evidence that the Veteran was exposed to herbicides, or chemicals generally, while on active duty service. As the private nexus opinion is based on an inaccurate fact, it is entitled to no probative weight. Id. No other nexus opinions are of record.

Private and VA treatment records associated with the claims file reflect continued treatment for skin cancer, beginning in December 1978. However, these records contain no nexus opinions linking the Veteran's current skin cancer to his active duty service or to herbicide exposure specifically. Based on the competent and credible lay and medical evidence of record, the Board finds that the preponderance of the evidence is against a finding that the Veteran's skin cancer is causally related to his active duty service, and therefore the third element of service connection is not met. As neither the second nor third elements in this case, service connection on a direct basis for skin cancer is not warranted. 38 C.F.R. § 3.303.

Second, the Veteran's skin cancer cannot be service-connected on a presumptive basis as a chronic disease. 38 C.F.R. §§ 3.307, 3.309. The Veteran has been diagnosed with skin cancer, which a listed chronic disease, and therefore is eligible for presumptive service connection. 38 C.F.R. §§ 3.307(a), 3.309(a). 

However, the Veteran's skin cancer did not manifest to a degree of 10 percent or more within one year of the Veteran's separation from service. 38 C.F.R. § 3.307(a)(3). While the Veteran has indicated he has had skin cancer since service, this statement is in conflict with the contemporaneous medical evidence of record. The first medical record associated with the claims file that mentions skin cancer is from December 1978, and thus there is no indication of manifestation of skin cancer until approximately 13 years after the Veteran's separation from service. While such gaps in time without treatment are not dispositive, in this case the 13 year gap without treatment, including the year after his separation, weighs heavily against the Veteran's statements, especially in light of the denials of complaints of that nature in service. Maxson, 230 F.3d at 1333. Based on the lay and medical evidence of record, the Board finds the preponderance of the evidence is against a finding that skin cancer manifested to a degree of 10 percent within the one year presumptive period.

Third, the Veteran cannot service connect his skin cancer on the basis of continuity of symptomatology. 38 C.F.R. § 3.303(b), 3.309; Walker, 708 F.3d 1331. Again, skin cancer is a listed chronic disease and therefore service connection can be established via continuity of symptomatology. Walker, 708 F.3d 1331. However, continuity has not been shown in this case. The Veteran's service treatment records are silent for any complaints of symptoms of skin cancer. The lone entry concerning a skin disability in December 1962 contained a diagnosis of tinea versicolor. The Veteran's July 1965 separation examination is negative for a diagnosis of skin cancer or complaints of symptoms associated therewith. Thus, the preponderance of the evidence is against a finding that skin cancer manifested in service to an extent sufficient to identify the disease and allow for sufficient observation to establish chronicity. 38 C.F.R. § 3.303(b). Therefore, service connection based on continuity of symptomatology is not warranted.

Finally, service connection cannot be granted based on herbicide exposure. 38 C.F.R. § 3.307, 3.309(e). The Veteran has stated that he was exposed to herbicides while stationed at in Cuba and Puerto Rico, indicating that he was present during spraying and that he conducted spraying himself. The Board acknowledges the Veteran's sincere belief that his current skin cancer was caused by his military service.  However, the evidence fails to establish that the Veteran served in an area where herbicides covered by the presumption are documented to have been used. There is no evidence in the claims file that herbicides were used at any point on bases located in Cuba or Puerto Rico during the Veteran's period of active duty service. Further, the Veteran is not competent to report that any chemicals he was exposed to were an "herbicide agent" for the purposes of service connection under 38 C.F.R. § 3.307. As stated previously, an herbicide agent, by regulation, includes the chemicals 2,4-D; 2,4,5-T and its contaminant TCDD; cacodylic acid; and picloram. 38 C.F.R. § 3.307(a)(6)(i). The Veteran has presented no evidence that he was exposed to a chemical that would meet the definition of an herbicide agent for VA purposes at any point, nor has he submitted evidence to show that he is competent to render an opinion as to the chemical makeup of any substances used at that time.

In light of the foregoing and given that the Veteran's service was not in an area where herbicides were used and as the most probative evidence of record does not show the Veteran was exposed to herbicides, exposure to herbicide agents is not presumed and service connection is not warranted on a presumptive basis for skin cancer. 38 C.F.R. §§ 3.307(a)(6), 3.309(e).

Although the Veteran has established a current disability, the preponderance of the evidence weighs against a finding of an in-service injury, event or disease, or that the Veteran's skin cancer is causally related to his service, manifested within an applicable presumptive period, or is related to herbicide exposure. Since the preponderance of the evidence is against the claim, the benefit of the doubt rule is not applicable. See 38 U.S.C.A. § 5107(b); Ortiz v. Principi, 274 F.3d 1361, 1364 (Fed. Cir. 2001); Gilbert v. Derwinski, 1 Vet. App. 49, 55-57 (1990); 38 C.F.R. § 3.102. For these reasons, the claim is denied.


ORDER

Entitlement to service connection for skin cancer, to include as due to herbicide exposure, is denied.



____________________________________________
BETHANY L. BUCK
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


